DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10655338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of US Patent 10655338 would anticipate the present claims.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-26, and 28-31 of copending Application No. 16808745 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 14-26 and 28-31 would anticipate the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/374448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 1-20 would anticipate the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 17/374412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 1-20 would anticipate the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 does not further limit claim 19 which it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6, 8-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Pervan et al (US Publication 20030024199).
a.	As to claims 1, 2, 6, 8-16 Pervan et al disclose a floor board wherein the core comprises MDF or HDF material with a decorative surface layer laminated to the core.  The core is impregnated to a depth of at least .1 to .3 times the floor thickness.  The floor board has mechanical coupling means such as tongue in groove coupling with additional locking elements as seen in the figures.  Further the floor board with a decorative surface has respective opposite side edges with a lowered edge with the same decorative surface, the edge is either beveled chamfered or a square edge as seen in the figure.
	It should be noted that for functional limitations (in the coupled condition) are met if the floorboard is capable of preforming such function and the floorboard.

c.	As to claims 17-20, Pervan discloses that the decorative paper layer is impregnated with a melamine resin and then coated with a protective layer (paragraphs 12 and 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al (US Publication 20030024199).
a.	As to claims 3-5 Pervan anticipates claim 1 for the reasons noted above, however this reference is silent to the specifics of the decorative layer at the lower profile region.  
	Pervan disclose that at the joint system a separate decorative may be applied to the join seal and be visable.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Pervan to have formed the same decorative surface layer in the lower edge region as the remained of the upper floor, a different decorative surface feature or no decorative surface feature as Pervan discloses that this can be optional as well as it is used to provide a decorative effect.  One of ordinary skill in the art would know how to adjust the decorative effect to create a more aesthetically pleasing floor board by using the same motif, a different motif or no motif in that location.

b.	As to claim 7, Pervan anticipates claim 1 for the reasons noted above, however this reference is silent to the impregnation agent being available at least .8mm vertically below said lowered edge surface. 
	It would have been obvious to one of ordinary skill in the art to have modified Pervan and had the impregnation agent be avaialbe at least .8mm vertically below said lowered edge surface as well as horizontally  below the lowered edge surface because Pervan discloses that the layer is impregnated and pressed under heat and therefore the whole layer would be impregnated and therefore it would have been obvious to one of ordinary skill in the art to have chosen a thickness of the layer to allow for the impregnation agent to be at least .8mm vertically below said lowered edge region.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785